DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “that is operated downward by a user when performing a needle insertion operation”. This claim is indefinite as it is unclear what is meant by “operated downward”.  It is unclear whether only the tip of the device is in a downward position in relation to the patient, or if this limitation is used to describe how the device is meant to be held against the body, or if this is used to describe the motion on which the device is placed on the body. For examination purposes, this limitation will be interpreted as the device being placed across a surface on the body such that the needle can go in downwards. 
 The term “close” in claim 2 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests amending claim to recite what specific distance "close" is referring to.
Claim 6 recites the limitation "the engagement teeth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-15 are rejected due to dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 7-11  is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (WO 2017070360 A1, cited on IDS,  hereinafter "Allen") in view of Segal (US 20140207102 A1).

Regarding claim 1, Allen teaches a sensor insertion device (a device is provided for depositing a sensor [0026]), comprising: 
a lower case that has an upper surface opening (lower or bottom applicator housing 40 [0197]; Fig. 3 shows the upper surface opening);
an upper case that is disposed around an outer periphery of the lower case, covering from above (upper or top applicator housing 30… the upper housing is mounted to the lower housing [0197]; Fig. 3 implicitly shows the upper case 30 positioned above the lower case), and slidably with respect to the lower case (the upper housing 30 and the lower housing 40 can be coupled together by mating studs 31 and holes 4 [0222]; this implicitly allows for the upper and lower case to slidably engage), and that is operated downward by a user when performing a needle insertion operation (The liner 80a includes an opening 89a through which a needle and sensor can pass during the insertion process [0224]; implicitly allows for the needle to be downward in relation to the patient); 
a sensor base that is disposed inside the lower case and that holds a sensor for acquiring biological information (The seal carrier 26, seal 24, and a disposable housing 36 are the elements within Fig. 3 which remain with the patient after use of the applicator (along with sensor/sensor wire, not shown). [0200]); 
a needle holder(inner needle hub 68 and a cannula hub 32 [0207]) that is disposed above the sensor base so as to be movable up and down (needle 72 passes through the cannula 78 in the deployment of the sensor [0207]), and that holds a guide needle which is to be inserted into a patient's body in order to guide the sensor into the patient's body (pucks 82 to provide a passage for the needle 72 during sensor insertion [0207]); 
and a needle holder raising mechanism configured to raise the needle holder holding the guide needle that has been inserted into the patient's body (a rack and pinion mechanism may be employed to provide the reciprocating or back-and-forth motion [0244]; perform sensor and needle insertion and needle retraction [0244]) ,
 the needle holder raising mechanism has: 
a pinion gear configured to raise the needle holder (a rack and pinion mechanism [0244]); 
a first rack gear that is provided to the needle holder (rack 244 is coupled to the outer needle hub [0244]) and is engaged with the pinion gear (Rotation of the pinion 246 caused by, e.g., a torsion spring, thus causes movement of the rack 244 [0244]);
Allen does not teach a second rack gear that is provided to the upper case and is engaged with the pinion gear, and as the upper case descends, the pinion gear raises the needle holder by engagement with the second rack gear.
Segal is applicant’s field of endeavor of an automatic injection device (automatic injection device [0010]).  Segal teaches a second rack gear that is provided to the upper case and is engaged with the pinion gear, and as the upper case descends, the pinion gear raises the needle holder by engagement with the second rack gear ( a first rack and a second rack housed within said outside first body member… and pinion means mounted within said outside first body member and between said first rack… second body member including a needle cover biased to cover said needle and movable to expose said needle in use and to move said first rack and said second rack [0010]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen to include a second rack gear that is provided to the upper case and is engaged with the pinion gear, and as the upper case descends, the pinion gear raises the needle holder by engagement with the second rack gear, as taught by Segal, in order to  substantially reduce jamming of the components, as suggested by Segal ([0002]). 

Regarding claim 2,  Allen does not teach the sensor insertion device, wherein when the upper case is lowered close to a position on the body that will be punctured by the guide needle, the pinion gear engages with a lower end portion of the second rack gear, and when the upper case is further lowered, the second rack gear rotates the pinion gear and causes the needle holder to rise along with the first rack gear.
Segal, however, teaches when the upper case is lowered close to a position on the body that will be punctured by the guide needle, the pinion gear engages with a lower end portion of the second rack gear, and when the upper case is further lowered, the second rack gear rotates the pinion gear and causes the needle holder to rise along with the first rack gear (Pinion 60 is received by racks 63 and 64… As is evinced in the Figure, rack 63 is disposed in advance of rack 64. This staggered relationship allows for free movement of the outer body [0037]; as shown in Fig. 6, the second rack, 64, has a lower portion that is engaged with the pinion which implicitly allows for back and forth movement of the needle holder/second body member 18 along the first rack gear/rack 63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen to include when the upper case is lowered close to a position on the body that will be punctured by the guide needle, the pinion gear engages with a lower end portion of the second rack gear, and when the upper case is further lowered, the second rack gear rotates the pinion gear and causes the needle holder to rise along with the first rack gear, as taught by Segal, in order to  substantially reduce jamming of the components, as suggested by Segal ([0002]). 
	
	Regarding claim 7, Allen in view of Segal as modified above teaches the claimed invention as discussed above. Allen further teaches the sensor insertion device wherein the first rack gear is disposed facing upward from an upper surface of the needle holder (Fig. 27 implicitly shows the rack 244 facing upward; As the pinion 246 continues to rotate, the teeth 252 eventually engage teeth 256 on the rack, driving the rack (and that which it is attached to) upward in a proximal direction, completing the motions required to perform sensor and needle insertion and needle retraction [0244]).

	Regarding claim 8, Allen in view of Segal as modified above teaches the claimed invention as discussed above. Allen further teaches the sensor insertion device wherein the first rack gear is engaged with the pinion gear before and after the needle insertion operation (; As the pinion 246 continues to rotate, the teeth 252 eventually engage teeth 256 on the rack, driving the rack (and that which it is attached to) upward in a proximal direction, completing the motions required to perform sensor and needle insertion and needle retraction [0244]; the rack gear and the pinion gear are attached, and it implicitly allows for the rack gear and the pinion gear to be attached before and after the needle insertion).
	
	Regarding claim 9, Allen in view of Segal as modified above teaches the claimed invention as discussed above. Allen further teaches the sensor insertion device wherein the needle holder has a needle holder engaging portion in at least three places (The needle 72 passes through the cannula 78 in the deployment of the sensor. The cannula 78 passes through the seal carrier 26, seal 24, and pucks 82 to provide a passage for the needle 72 during sensor insertion [0207]; the two pucks and cannula are implicitly the three spots that engage with the needle), and the upper case has on its inner surface a needle holder pressing part that is provided to a portion opposite the needle holder engaging portion ( The outer needle hub, inner needle hub, cannula hub, and push rod hub are fixedly coupled to one another [0383]; the torsion spring housing rotates into a section of the upper housing containing one or more ratchet engagement teeth and a hard stop. This structure engages the ratchet arm of the torsion spring housing and arrests rotational movement of the torsion spring housing, as well as and linear movement of the outer needle hub [0388]; the outer needle hub 68c and inner hub 66c are in the upper case and are implicitly on the opposite side of the needle holder as can be seen in Figs. 93 and 94).
	
	Regarding claim 10, Allen in view of Segal as modified above teaches the claimed invention as discussed above. Allen further teaches a sensor insertion device wherein the first rack gear is provided between two adjacent needle holder engaging portions (a rack 244 is coupled to the outer needle hub [0244]; The outer needle hub, inner needle hub, cannula hub, and push rod hub are fixedly coupled to one another [0383]; the outer needle hub and the inner needle hub, and cannula hub, which all engage with the needle, are implicitly adjacent to the rack as the rack is coupled to the outer needle hub).

	Regarding claim 11, Allen in view of Segal as modified above teaches the claimed invention as discussed above. Allen further teaches a sensor insertion device wherein the guide needle is fixed between two adjacent needle holder engaging portions on a lower surface of the needle holder (pucks 82 to provide a passage for the needle 72 during sensor insertion [0207]; two pucks shown in Fig. 10])

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Segal as applied to claim 1 above, and further in view of Curry et. al (US 20110288574 A1, cited on IDS, hereinafter "Curry").

Regarding claim 3, Allen in view of Segal does not teach a sensor insertion device, wherein the second rack gear is in a state of being disengaged from the pinion gear prior to the needle insertion operation.  Curry discloses “Medical Device Inserters and Process of Inserting and Using Medical Devices” (title). 
Curry teaches a sensor insertion device, wherein the rack gear is in a state of being disengaged from the pinion gear prior to the needle insertion operation (In use, arming button 3620 is pressed (in direction of arrow E) to connect rack 3610 with pinion 3612 [0151]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the second rack gear in the invention of Allen and Segal, by making the rack gear is in a state of being disengaged from the pinion gear prior to the needle insertion operation, as taught by Curry, as this would achieve having modular components, where one more where one or more components may be constructed to be single use and one or more may be constructed to be reusable, as suggested by Curry ([0090]).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Segal as applied to claim 1 above, and further in view of Alexander et. al (WO 2014210565 A2, hereinafter "Alexander").

	Regarding claim 4, Allen does not teach the sensor insertion device, wherein the second rack gear has a fixed end that is fixed on an upper end side and is fixed to the upper case, and a free end that is provided on a lower end side and is flexible. Alexander discloses “Methods and apparatus for anchoring a catheter to a patient's skin using a catheter anchoring device are described” (abstract). Alexander teaches the second rack gear has a fixed end that is fixed on an upper end side and is fixed to the upper case, and a free end that is provided on a lower end side and is flexible (in FIG. 3, and both racks 12 are linked together through the common rotation of pinion gear 7a Page 14 Para. 5; flexible member at the internal end of each respective rack 12 latches onto each respective release bar 18 in its second detent position, permanently locking racks 12, pivoting wings 9, and pinion gear 7 a of mechanism 7, Page 19 Para. 2; annotated in fig. 3 below). 

    PNG
    media_image1.png
    457
    654
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal, to include the second rack gear has a fixed end that is fixed on an upper end side and is fixed to the upper case, and a free end that is provided on a lower end side and is flexible, as taught by Alexander, in order to facilitate positioning of the needle. 

Regarding claim 5, Allen in view of Segal does not teach the sensor insertion device wherein the lower end side of the second rack gear is inclined away from the pinion gear. Alexander teaches a device with a lower end side of the second rack gear (lower end side is the “free end” annotated above in Fig. 3). 
Segal teaches a device the side of the second rack gear is inclined away from the pinion gear (rack gears in Fig. 7 are inclined as annotated below). 

    PNG
    media_image2.png
    359
    679
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal, such that the device has a lower end side of the second rack gear, as taught by Alexander, in order to facilitate positioning of the needle.
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal and Alexander, by making the side of the second rack gear is inclined away from the pinion gear, as taught by Segal, in order to  substantially reduce jamming of the components, as suggested by Segal ([0002]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Segal and Alexander as applied to claim 4 above, and further in view of Sasaki et al. (US 7059211 B2)

Regarding claim 6, Allen in view of Segal and Alexander does not the sensor insertion device teach wherein the second rack gear is such that a height of the engagement teeth formed on the lower end side is less than a height of the engagement teeth formed above the lower end side. Sasaki discloses “Rack-and-pinion Gear Mechanism” (title). Sasaki teaches a device wherein the rack gear is such that a height of the engagement teeth formed on the lower end side is less than a height of the engagement teeth formed above the lower end side (wherein said tooth of the rack which firstly contacts with said tooth of said pinion gear at the engagement with the pinion gear is shorter in height than the other teeth, Claim 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal and Alexander, by modifying the second rack gear such that wherein the second rack gear is such that a height of the engagement teeth formed on the lower end side is less than a height of the engagement teeth formed above the lower end side, as taught by Sasaki, in order to prevent a damage a breakage of teeth and the like caused by the confliction of tooth points can be avoided, as suggested by Sasaki (a breakage of teeth and the like caused by the confliction of tooth points can be avoided, Col. 2 lines 31-33). 

Claims 12 and 14  is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Segal as applied to claims  9 and 1 above, and further in view of Antonio et al. (US 20170290533 A1).

Regarding claim 12, Allen in view of Segal does not teach a sensor insertion device wherein the needle holder engaging portions are provided at three places, equidistantly spaced apart. Antonio discloses “Insertion Device” (title) and is in applicant’s field of endeavor of CPC A61B5/14503. Antonio teaches a sensor insertion device wherein the needle holder engaging portions are provided at three places, equidistantly spaced apart (Transmitter assembly 106 and sensor assembly 112 attach at one or more edges or points, for example at three outer edges 126 that are spaced apart, for example, evenly spaced apart around an outline of the sensor transmitter assembly [0203]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal, by wherein the needle holder engaging portions are provided at three places, equidistantly spaced apart, as taught by Antonio, as three tabs and three corresponding slots that provide a keyed structure such that the transmitter assembly drops in and lines up in a particular way (not randomly), locks, and does not move around, as suggested by Antonio ([0305]). 
	
Regarding claim 14,  Allen in view Segal does not teach the sensor insertion device, wherein the lower case has a substantially cylindrical shape, and the needle holder raising mechanism is disposed near a center of the lower case. Antonio, however, teaches  the sensor insertion device, wherein the lower case has a substantially cylindrical shape (needle carrier 8846 has a substantially tube or pipe-like shape with a circular cross-section [0522]; this shape is implicitly a cylindrical shape), and the needle holder raising mechanism is disposed near a center of the lower case (Fig. 3A  shows the needle in the center of the lower case; [0305]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal, to include the lower case has a substantially cylindrical shape, and the needle holder raising mechanism is disposed near a center of the lower case, in order to have increased on-body device stability,  improved on-body comfort during wear, a simplified use model, as suggested by Antonio ([0271]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Segal as applied to claim 1  above, and further in view of Schader et al. (US 20180353708 A1, hereinafter "Schader").

Regarding claim 13, Allen in view of Shader does not teach a sensor insertion device wherein the lower case has on its inner surface a shaft support portion on which a shaft of the pinion gear is supported. Schader discloses an injection device (abstract). Schader teaches a device wherein the lower case has on its inner surface a shaft support portion on which a shaft of the pinion gear is supported (The first linear gear rack 26 is provided on a radially-inward facing surface of the needle sleeve 13 towards the distal end of the needle sleeve 13. The second linear rack 27 is arranged on a radially-inward facing surface of the cartridge holder 18 at a distal end thereof [0040]; The rotary gear 25 is a pinion gear rotatably mounted between the cartridge holder and the needle sleeve 13 such that the teeth of the rotary gear 25 are engaged with both the teeth of the first linear gear rack 26 and the second linear gear rack 27 [0047]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal, by including lower case has on its inner surface a shaft support portion on which a shaft of the pinion gear is supported, as taught by Schader, in order to facilitate movement of the needle in a linear movement from the inside to the outside of the device.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Segal as applied to claim 1  above, and further in view of Pryor et al. (US 20130267813 A1, hereinafter "Pryor").

Regarding claim 15, Allen in view of Segal does not teach a sensor insertion device wherein the upper case has on its upper surface a contact portion that comes into contact with a palm of the user. Pryor discloses “Transcutaneous Analyte Sensors, Applicators Therefor, and Associated Methods” (title). Pryor teaches a sensor insertion device wherein the upper case has on its upper surface a contact portion that comes into contact with a palm of the user (and a housing containing the sensor insertion mechanism, the housing being substantially dome shaped such that it is configured to be comfortably held in the palm of a hand, and such that the housing can be held during a process of inserting the sensor into the skin of the host at any location on the abdomen of the host with the host's wrist in a neutral position [0057]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Allen and Segal, by including a contact portion that comes into contact with a palm of the user on the upper case has on its upper surface, as taught by Pryor, in order to have shape that is ergonomically shaped, as suggested by Pryor (front cover 411 is ergonomically shaped, substantially the same as a computer pointing device (mouse), in a manner that allows it to fit comfortably in the palm of the user's hand. For example, the front cover 411 has a domed or convex upper surface that creates a large surface area for contacting the user's palm [0161]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.B./               Examiner, Art Unit 3793   
                                                                                                                                                                                      /AMELIE R DAVIS/Primary Examiner, Art Unit 3793